 Case: 1:18-cv-00077-JAR Doc. #: 32 Filed: 05/21/20 Page: 1 of 2 PageID #: 160



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


       GENE LEMAY BARRIS,                         )
                                                  )
                    Movant,                       )
                                                  )
              vs.                                 )           Case No. 1:18-cv-00077-JAR
                                                  )
       UNITED STATES OF AMERICA,                  )
                                                  )
                    Respondent.                   )
                                                  )

                              MEMORANDUM AND ORDER

       This matter is before the Court on Movant Gene Lemay Barris’s Motion to Appoint

Counsel. (Doc. 31.)

       There is no constitutional or statutory right to counsel in civil cases. See Philips v. Jasper

Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006). In determining whether to appoint counsel in a civil

case, the Court should consider the factual complexity of the issues, the ability of the indigent

person to investigate the facts, the existence of conflicting testimony, the ability of the indigent

person to present the claims, and the complexity of the legal arguments. Id. (citing Edgington v.

Missouri Dep’t of Corr., 85 F.3d 777, 780 (8th Cir. 1995)).

       Movant advances three claims of ineffective assistance of counsel in his Motion to Vacate,

Correct, or Modify Sentence pursuant to 28 U.S.C. § 2255. (Doc. 24.) His claims are neither

factually nor legally complex and he provides detailed factual allegations in support of each. (See

Doc. 24.) The Court concludes from his past filings, including two successful requests to amend

his Motion, that Movant is able to investigate and present his claims and therefore will deny his

request for counsel.
 Case: 1:18-cv-00077-JAR Doc. #: 32 Filed: 05/21/20 Page: 2 of 2 PageID #: 161



       Movant also asks for copies of several documents. (Doc. 31 at 2.) The Court will direct

the Clerk to provide copies of some of the requested documents.

       Accordingly,

       IT IS HEREBY ORDERED that Movant Gene Lemay Barris’s Motion to Appoint

Counsel (Doc. 31), is DENIED.

       IT IS FURTHER ORDERED that the Clerk is DIRECTED to provide copies of the

Docket Report for this case, Barris v. United States, No. 1:18-cv-00077-JAR, and the following

documents from his underlying criminal case, United States v. Barris, No. 1:14-cr-0002-JAR-1:

           •   Docket Report;

           •   Judgment of Commitment (Doc. 54); and

           •   Transcript of Plea Hearing (Doc. 81).



       Dated this 21st day of May, 2020.



                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
